             Case 3:18-cv-05275-RBL Document 79 Filed 01/30/20 Page 1 of 4



 1                                                                  Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      SEAN WILSON, individually and on behalf
 9    of all other similarly situated,                NO. 3:18-cv-05275-RBL

10                          Plaintiff,                STIPULATION AND [PROPOSED]
                                                      ORDER TO EXTEND DEADLINES
                    v.
11                                                    NOTE ON MOTION CALENDAR:
      PTT, LLC, a Delaware limited liability
12                                                    January 30, 2020
      company d/b/a HIGH 5 GAMES, LLC, a
      Delaware limited liability company,
13
                            Defendant.
14

15                                       I.    STIPULATION
16
            Defendant High 5 Games, LLC and Plaintiff Sean Wilson, by and through their
17
     attorneys of record, hereby stipulate and move the Court for an extension of deadlines set
18
     forth below:
19
            1.      Class certification fact discovery deadline will be extended to March 6, 2020
20
     (currently January 31, 2020).
21
            2.      Class expert disclosure deadline will be extended to April 10, 2020 (currently
22
     March 6, 2020).
23
            3.      Rebuttal class expert disclosure deadline will be extended to May 8, 2020
24
     (currently April 3, 2020).
25
            4.      Class expert discovery deadline will be extended to May 29, 2020 (currently
26
     April 24, 2020).

     STIPULATION AND [PROPOSED]                                       HOLLAND & HART LLP
     ORDER TO EXTEND DEADLINES -1                                     800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                              BOISE, ID 83702
                                                                      TEL: 208.342.5000 ● FAX: 208.343.8869
             Case 3:18-cv-05275-RBL Document 79 Filed 01/30/20 Page 2 of 4



 1          5.      Motion for class certification deadline will be extended to June 26, 2020
 2   (currently May 22, 2020).
 3          There is good cause for this stipulated motion. Despite good faith efforts, the parties
 4   have been unable to complete the class certification fact discovery before the deadline of
 5   January 31, 2020. The Court has previously extended the foregoing deadlines. ECF No. 75.
 6          DATED this 30th day of January, 2020.
 7
                                                  CARNEY BADLEY SPELLMAN, P.S.
 8

 9
                                                   /s/ Christopher A. Wright
10                                                Christopher A. Wright, WSBA #26601
                                                  Emilia J. Sweeney, WSBA #23371
11

12                                                Attorneys for Defendant

13                                                HOLLAND & HART LLP

14

15                                                /s/ Erik F. Stidham
16                                                Erik F. Stidham (Admitted Pro Hac Vice)
                                                  Jennifer M. Jensen (Admitted Pro Hac Vice)
17                                                Teague I. Donahey (Admitted Pro Hac Vice)
                                                  Attorneys for Defendant
18
19
                                                  TOUSLEY BRAIN STEPHENS PLLC
20

21                                                /s/ Cecily C. Shiel________________________
                                                  Cecily C. Shiel
22

23                                                EDELSON PC

24

25

26


     STIPULATION AND [PROPOSED]                                       HOLLAND & HART LLP
     ORDER TO EXTEND DEADLINES -2                                     800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                              BOISE, ID 83702
                                                                      TEL: 208.342.5000 ● FAX: 208.343.8869
            Case 3:18-cv-05275-RBL Document 79 Filed 01/30/20 Page 3 of 4



 1                                           /s/ Todd Logan__________________________
                                             Benjamin H. Richman
 2                                           Todd Logan
 3                                           Rafey S. Balabanian
                                             Eve-Lynn Rapp
 4                                           Brandt Silver-Korn

 5                                           Attorneys for Plaintiff
 6
                                       II.    ORDER
 7

 8         It is so ordered.
 9         DATED this _____ day of January, 2020.
10

11
                                             _________________________________
12                                           Honorable Ronald B. Leighton

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     STIPULATION AND [PROPOSED]                                  HOLLAND & HART LLP
     ORDER TO EXTEND DEADLINES -3                                800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                         BOISE, ID 83702
                                                                 TEL: 208.342.5000 ● FAX: 208.343.8869
              Case 3:18-cv-05275-RBL Document 79 Filed 01/30/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on this 30th day of January, 2020, I electronically filed the
      foregoing STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
 3    with the Clerk of the Court using the CM/ECF system which will send notification of such
 4    filing to the following:
             Attorneys for Plaintiff
 5           Cecily C. Shiel
 6           TOUSLEY BRAIN STEPHENS PLLC
             1700 7th Ave Ste 2200
 7           Seattle WA 98101-4416
             Tel: (206) 682-5600
 8           cshiel@tousley.com
 9           Attorneys for Plaintiff
10           Benjamin H. Richman
             EDELSON PC
11           350 North LaSalle St 14th Fl
             Chicago IL 60654
12           Tel: (312) 589-6370
             brichman@edelson.com
13

14           Attorneys for Plaintiff
             Todd Logan
15           Rafey S. Balabanian
             Eve-Lynn Rapp
16           Brandt Silver-Korn
             EDELSON PC
17
             123 Townsend St Ste 100
18           San Francisco CA 94107
             Tel: (415) 638-9660
19           tlogan@edelson.com
             rbalabanian@edelson.com
20           erapp@edelson.com
             bsilverkorn@edelson.com
21

22                                                /s/ Stacy Gust
                                                  Stacy Gust, Legal Assistant
23
     14138906_v1
24

25

26

     STIPULATION AND [PROPOSED]                                       HOLLAND & HART LLP
     ORDER TO EXTEND DEADLINES -4                                     800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                              BOISE, ID 83702
                                                                      TEL: 208.342.5000 ● FAX: 208.343.8869
